Citation Nr: 0108064	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-01 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently rated at 30 percent.  

2.  Entitlement to an increased rating for a left homonymous 
field defect, currently rated at 30 percent.

3.  Entitlement to an increased rating for a low back strain 
with bulging disc, currently rated at 10 percent.

4.  Entitlement to an increased rating for degenerative joint 
disease of the left ankle, currently rated at 10 percent.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1989 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Lincoln, Nebraska.

By rating actions dated in October 1997 and January 1998, the 
RO denied the claims of entitlement to service connection for 
depression, and disorders of the left arm, hand, and 
shoulder.  The veteran did not appeal those decisions.  In 
June 1999, the veteran, via her attorney, acknowledged that 
entitlement to service connection for depression, and 
disorders of the left arm, hand, and shoulder had been 
denied, and stated that she wanted to appeal those decisions.  
Accordingly, the Board finds that the issues of whether new 
and material evidence has been submitted to reopen the 
aforementioned service connection claims have been raised.  
In June 1999, the veteran also raised the issues of 
entitlement to increased ratings for hallux valgus of the 
right and left great toe.  These matters are referred to the 
RO for consideration.

In October 1997 the RO proposed to decrease the 30 percent 
rating for migraine headaches to 10 percent.  In response, 
the veteran submitted evidence to support her disability 
rating and maintained that the disability had worsened.  She 
added that if the medical evidence was insufficient to 
support a 30 percent rating she would like to be scheduled 
for a hearing with a hearing officer.  In January 1998 the RO 
confirmed and continued the 30 percent rating.  In light of 
the veteran's contingent request and the aforementioned 
procedural development, the Board finds that no additional 
development in this regard is warranted.  

The issues of entitlement to a rating in excess of 30 percent 
for migraine headaches, a rating in excess of 10 percent for 
low back pain with bulging disc, and a total rating based on 
individual unemployability due to service-connected 
disabilities will be addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claims.

2.  The veteran is in receipt of the maximum schedular 
evaluation for a left homonymous field defect, and the 
disability is not productive of frequent hospitalization or 
marked interference with employment.

3.  The veteran's degenerative joint disease of the left 
ankle is manifested by moderate limitation of motion with 
decreased sensation of the left foot; the disability is not 
productive of marked limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
left homonymous field defect have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.84a, 
Diagnostic Code 6080 (2000).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left ankle have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for her service-
connected left homonymous field defect and degenerative joint 
disease of the left ankle. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes two 
VA examination reports, all of which the Board finds to be 
adequate for rating purposes, as well as numerous outpatient 
treatment records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the requested increased evaluations.  The 
Board concludes that the discussions in the rating decision, 
statement of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claims and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
requirements for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all the evidence of record pertaining to the 
veteran's medical history.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical history and findings 
pertaining to the disabilities at issue.

Left homonymous field defect

In 1995, the RO granted service connection for a left 
homonymous field defect due to migraine headaches rated at 30 
percent.  In 1997, The RO construed the veteran's application 
for a total disability rating as a claim for an increased 
rating.  Review of the evidence fails to show that the 
criteria for an increased rating in excess of 30 percent have 
been met.

As previously noted, in this case the RO has already rated 
the disability as 30 percent disabling.  The disability was 
evaluated under Diagnostic Code 6080.  That diagnostic code 
provides that a 30 percent evaluation for impairment of field 
vision, homonymous hemianopsia is the maximum rating 
allowable.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  Thus, 
an increased rating in this regard cannot be established.  

Diagnostic Code 6080 also provides that a 50 percent rating 
requires bilateral concentric contraction to 30 degrees, but 
not to 15 degrees, and a 70 percent rating requires bilateral 
concentric contraction to 15 degrees, but not to 5 degrees.  
38 C.F.R. § 4.84a, Diagnostic Code 6080.  It is noted that in 
May 1997, objective examination revealed generalized 
depression of the fields without a homonymous defect, and in 
August 1998 examination revealed generalized depression of 
the fields, bilaterally.  Examination of the visual fields in 
November 1999 revealed left inferior homonymous 
quadrantanopia, and the diagnosis was generalized contraction 
of visual fields, bilaterally.  However, neurological 
examination in November 1999 found the veteran's visual 
fields were full, and extraocular movements intact.  
Nonetheless, in this case, service connection is only in 
effect for a homonymous field defect of the left eye.  Thus, 
the criteria for increased rating under these standards 
cannot be met.  The evidence preponderates against the 
veteran's claim.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, in 
this case there is no evidence demonstrating that the 
veteran's left homonymous field defect presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

In fact, the evidence does not demonstrate that the veteran 
has been hospitalized, by history or recently, for the 
disability, nor does it demonstrate that she continuously 
receives treatment for the disability.  The evidence also 
does not demonstrate that the disability causes marked 
interference with employment.  Although the record shows that 
in February 1997 the veteran resigned from her job, it also 
shows that she attributed that resignation to medical 
appointments resulting from migraine headaches and pain in 
her back and legs.  Additionally, in April 1998, her employer 
confirmed that the veteran had resigned and that it was 
unknown if any of the sick leave taken was due to disability.  
Also, although in April 1999 it was determined that the 
veteran was not considered to be feasible for vocational 
rehabilitation benefits and participation in a training 
program that would lead to full-time employment, the report 
does not assert that her status of infeasibility was due 
solely to the left homonymous field defect.  Rather, it 
attributes her circumstances to other medical disabilities as 
well.  Therefore, the disability is appropriately rated under 
the schedular criteria.  See generally, 38 C.F.R. § 4.1 (the 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from injuries and their residual conditions in 
civil occupations).


Degenerative joint disease of the left ankle

In March 1995 the RO also granted service connection for 
degenerative joint disease of the left ankle, rated as 10 
percent disabling.  In November 1997 the veteran sought an 
increased rating for the disability.  The veteran's residuals 
of a left ankle injury is evaluated as 10 percent disabling 
under Diagnostic Codes 5010-5271.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Such 
10 percent evaluation is combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the ankle is considered a major 
joint.  38 C.F.R. § 4.45 (2000).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion of the 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

In this case, the veteran's left ankle disability is 
appropriately rated as 10 percent disabling.  The Board 
acknowledges that the veteran stated that she had pain of the 
ankle with inactivity and that she wore inserts, but not 
ankle supports.  She also stated that pain was aggravated by 
standing and inactivity after sitting, but helped with 
exercise or movement.  Complaints of tingling and numbness of 
the toes were also expressed.  It is also acknowledged that 
diagnoses of left ankle with mild instability, sub-fibular 
pain, possible impingement, and possible synovitis; and 
chronic bilateral ankle sprains have been made.  

However, the evidence does not establish that the veteran's 
disability is productive of marked limitation of motion.  VA 
outpatient treatment reports from 1996 to 1997 merely show 
complaints of pain.  On VA examination in May 1997, 
dorsiflexion was to 15 degrees and plantar flexion was to 45 
degrees.  Additionally, on general examination in August 
1998, ankle dorsiflexion was to 15 degrees and plantar 
flexion was to 5 degrees, bilaterally.  On examination of the 
joints, range of motion was from 5 degrees of dorsiflexion to 
45 degrees of plantar flexion.  Normal range of motion of the 
ankle is 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  38 C.F.R. § 4.71 Plate II (2000).  Thus, the 
criteria for an increased rating have not been met.

Additionally, although the veteran complains of pain, 
numbness, and tingling of the toes due to her service-
connected disability, objective findings do not reveal 
evidence of increased functional impairment due to those 
symptoms.  In May 1997, although the objective evaluation 
revealed a slight anterior drawer on the left side when 
compared with the right, some opening inversion, tenderness 
anterior to the fibula with motion, and pain along the 
anterior joint line, there was no real medial-sided pain and 
the veteran walked with a normal gait.  The veteran also had 
no hindfoot valgus or varus.  On general examination in 
August 1998, although there was decreased vibratory sensation 
of the left foot, the veteran's gait was narrow-based and 
steady.  Deep tendon reflexes were 2+ brachial bilaterally, 
and 1+ of the left Achilles.  X-ray studies of the ankles 
were normal.  On examination of the joints, the veteran had a 
good hindfoot and subtalar motion, and anterior drawer's test 
was negative.  Moreover, on VA neurological examination in 
November 1999, the veteran's bulk, power, and tone of the 
muscle groups of all four limbs were normal and she perceived 
pinprick as sharp in all four limbs, as well as her vibration 
sense.  Deep tendon reflexes were vertically and horizontally 
symmetrical, and plantar reflexes were flexor bilaterally.  
Given the foregoing, the Board finds that an increased rating 
pursuant to the mandates of DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. § 4.10 (2000) is not warranted.

The Board has also considered other applicable provisions of 
38 C.F.R. pt. 4.  However, the medical evidence is devoid of 
findings demonstrating ankylosis or malunion of the ankle.  
Thus, consideration in this regard is not warranted.  See 
generally, 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 
5273, 5274 (2000).

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  As noted above, a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards is 
required.  Here, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalization for her left ankle disability, nor 
is it shown that it markedly interferes with employment 
beyond the degree anticipated by the schedular rating.  Thus, 
no action in this regard is warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for a left 
homonymous field defect is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left ankle is denied.


REMAND

The veteran maintains that her migraine headaches have 
increased in severity; thus, a rating in excess of 30 percent 
is warranted.  Although a VA neurological examination was 
conducted in November 1999 and the veteran reported that she 
had two to three migraines a week, on clinical evaluation the 
examiner neither addressed the veteran's current complaints 
nor commented on whether the veteran's complaints were 
substantiated by objective findings.  If an examination 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  Thus, additional development is 
warranted.  38 C.F.R. § 4.2.

The veteran also seeks an increased rating in excess of 10 
percent for her low back strain with bulging disc.  A VA 
examination for compensation purposes was conducted in August 
1998, but the record thereafter shows that in April 1999 and 
November 1999, the veteran stated that she continued to have 
problems with her back.  See April 1999 Counseling Record and 
November 1999 fee-basis VA neurological examination report.  
While neurological findings were recorded in detail in 
November 1999, the examination report is devoid of any 
findings specific to the veteran's low back strain with 
bulging disc.  For example, range of motion findings were not 
reported.  38 C.F.R. § 4.2.  Thus, additional development for 
this matter is warranted as well.

Because the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is inextricably intertwined with the matter 
being remanded, the adjudication of this matter must be 
deferred.

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for migraine headaches and 
low back strain with bulging disc, since 
November 1999, including reports from the 
VA Medical Center in Lincoln, Nebraska.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should schedule the veteran 
for a neurology examination to determine 
the severity of her migraine headaches.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
examination.  The examiner should opine 
whether the veteran's migraine headaches 
are productive of less frequent attacks; 
characteristic prostrating attacks 
averaging one in 2 months over the last 
several months; characteristic 
prostrating attacks occurring on an 
average of once a month over the last 
several months; or of very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.  An opinion addressing 
the extent to which the veteran's 
migraine headaches affect employment 
should also be furnished.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.

3.  The veteran should be scheduled for 
an orthopedic examination to determine 
the current nature and severity of the 
low back strain with bulging disc 
disability.  All indicated studies, 
including X-rays and range of motion 
studies, should be performed, and all 
findings should be set forth in detail.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
opine as to the current severity of the 
disability and should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
disability.  The examiner should also 
opine on the veteran's functional 
impairment, if any, during use and during 
flare-ups.  The examiner should determine 
whether, and to what extent, the veteran 
exhibits weakened movement, excess 
fatigability, or incoordination due to 
the service-connected low back strain 
with bulging disc disability.  The 
examiner should also address the level of 
functional impairment as it affects 
employment.  A complete rationale should 
be given for all conclusions and opinions 
expressed.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  The RO should then readjudicate the 
increased rating claims as well as the 
claim for individual unemployability.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
she and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if deemed appropriate, the case should be 
returned to the Board for further appellate consideration.  
No inference should be drawn regarding the final disposition 
of the case as a result of this action.  No action is 
required of the veteran unless she is otherwise notified. 

The veteran is advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of her claims.  38 C.F.R. § 3.655 (2000).  The veteran 
also has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 



